Citation Nr: 0209141	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Determination of proper initial rating for the residuals of a 
right ring finger injury, status post flexor tendon 
reconstruction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
January 1996.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted the veteran's claim of entitlement to 
service connection for residuals of a right ring finger 
injury, and assigned a noncompensable (0 percent) disability 
rating.  The veteran appeared at a hearing on appeal before 
the undersigned Member of the Board on September 14, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.  In December 1999, 
the Board remanded the case to the RO for additional 
development.  The veteran's case is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's service-connected right ring finger injury 
and its residual deformity is manifested by significant 
impairment and prevents him from grasping, turning and 
lifting heavy items with decreased wrist strength at 4/5 and 
full range of motion of the wrist, with no evidence of 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.

3.  The veteran's tip of his right 4th finger can approximate 
the median transverse fold of the palm by about 2 inches, and 
thus, there is no extremely unfavorable ankylosis and the 
evidence does not show a finding of ankylosis of the 
metacarpophalangeal (MCP) and proximal interphalangeal (PIP) 
joints, either in extension or extreme flexion.  


CONCLUSION OF LAW

The initial rating assigned to the veteran's residuals of a 
right ring finger injury, status post flexor tendon 
reconstruction, is appropriate, and the criteria for a 
disability rating in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.56, 4.59, 4.69, 
4.71a, 4.73, Diagnostic Codes 5227, 5307 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the VA stated 
that "the provisions of this rule merely implement the VCAA, 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim.  
In the June 1998 statement of the case, and in the October 
1998 and April 2002 supplemental statements of the case, the 
RO informed the veteran of the type of evidence that would be 
needed to substantiate his claim.  The Board finds, 
therefore, that such documents are essentially in compliance 
with VA's revised notice requirements.  Additionally, via a 
May 2001 RO letter, the veteran was provided with specific 
information concerning the VCAA.  Accordingly, the Board 
finds that VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained.  The 
RO has afforded the veteran comprehensive VA examinations in 
June 2001 and July 2001 and has obtained all noted records of 
medical treatment for the disorder at issue.  The veteran was 
also afforded the opportunity to testify before the 
undersigned member of the Board at the RO during a September 
1999 hearing.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts have been 
made by VA to obtain the evidence necessary to substantiate 
the veteran's claim.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2001).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2001).  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2001).

In this case, in a March 1997 rating decision, the veteran 
was awarded service connection for the residuals of a right 
ring finger injury, status post flexor tendon reconstruction, 
and was assigned a 0 percent rating effective January 1997 
under Diagnostic Code 5227.  Subsequently, in an April 2002 
rating decision, the veteran's disability rating was 
increased to 10 percent dating back to the original date of 
award, under Diagnostic Codes 5227-5307.  The veteran is 
currently seeking an increased initial rating in excess of 10 
percent.

As noted above, the veteran's service-connected right ring 
finger disability is rated under Diagnostic Codes 5227-5307.  
38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5227, 5307 (2001).  
In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2001).  

With respect to the evidence of record, the service medical 
records show the veteran sustained an injury to the right 
ring finger while playing football in 1994.  In May 1995, he 
underwent flexor-tendon reconstructive surgery of his right 
ring finger.  His pre-operative diagnosis was chronic flexor 
digitorum profundus rupture, right ring finger.  July 1995 
notations reveal his distal interphalangeal (DIP) joint had a 
range of motion from 10 to 40 degrees and his proximal 
interphalangeal (PIP) joint had a range of motion of 30 to 90 
degrees; he was recommended to continue with therapy.  
Lastly, October 1995 notations show the veteran had returned 
to work doing his regular job as a mechanic, and was able to 
do most tasks.  He reported some numbness in the right hand 
which woke him up at night.  His diagnosis was status post 
right flexor digitorum profundus (FDP) reconstruction, and 
rule out carpal tunnel and Guyon's canal ulnar nerve 
compression.

Following his discharge from service in January 1996, the 
veteran was examined in September 1998 at the request of the 
VA.  At this time, the veteran was able to proximate the 
medial transverse fold of the palm, and had normal hand 
strength.  Although he was unable to fully extend his right 
ring finger, he was able to tie his shoelaces, fasten his 
buttons, and pick up and tightly grab pieces of paper and a 
pen.  Specifically, the range of motion of his right ring 
finger, DIP joint, was limited to 10 degrees of flexion and 
15 degrees of extension due to ankylosis secondary to the 
joint injury.  However, he was able to flex his PIP joint to 
100 degrees and to flex it to 20 degrees.  His metacarpal 
phalangeal (MP) joint flexed to 90 degrees and extended to 20 
degrees.  The examiner noted that the veteran's ranges of 
motion were affected by fatigue and lack of endurance, and he 
had tenderness to the lower right forearm.  The veteran's 
diagnosis was ankylosis of the distal digit, but able to use 
the hand effectively to grab, push, pull, twist, probe, 
write, touch and use in expression.  However, no diagnostic 
testing was performed at this time.

During the September 1999 travel Board hearing, the veteran 
testified that he still experienced tenderness, pressure and 
tingling in the right ring finger, as well as 
numbness/tingling in the forearm and palm area.  As a result, 
the veteran was again examined in June and July 2001 at the 
request of the VA.

June 2001 x-rays revealed the veteran had no evidence of 
acute osseous injury or significant degenerative changes.  In 
July 2001, the veteran underwent a nerve study for the upper 
extremities which revealed no slowing of the nerves tested.  
The findings were deemed consistent with a normal nerve 
conduction velocity study.  

Upon physical examination in June 2001, with a July 2001 
update, the veteran reported that his right fourth finger did 
not bend and had pain which ran down the palm of the hand to 
the wrist.  Objectively, although he was able to brush his 
teeth, dress and shower him-self, cook, vacuum, etc., he was 
unable to use the right hand to twist or screw objects.  He 
had a 6 centimeter linear, well-healed scar on the palmar 
surface of the hand to the DIP joint and a 4 by .5 centimeter 
well-healed scar on the anterior surface of the wrist, with 
some deformity of the 4th finger.  The veteran was unable to 
make a tight fist with the right hand, but the tip of his 
right finger could approximate the median transverse fold of 
the palm by about 2 inches, and he was able to tie his 
shoelaces and fasten buttons, albeit with some difficulty.  
His wrist had decreased strength at 4/5, with full 
dorsiflexion to 70 degrees, full palmar flexion to 80 
degrees, full radial deviation to 20 degrees, and full ulnar 
deviation to 45 degrees.  No pain, fatigue, lack of endurance 
or incoordination were noted.  However, his right ring finger 
had abnormal movement.  His DIP joint flexion was limited to 
25 degrees with ankylosis, his PIP joint flexion was limited 
to 80 degrees, and his MP joint flexion was limited to 70 
degrees.  It was the examiner's opinion that the veteran's 
right ring finger injury and its residual deformity caused 
the veteran significant impairment and prevented him from 
grasping, turning and lifting heavy items.  As a result, his 
right hand had limited ability to grasp and twist objects due 
to weakness.  No peripheral nerve disorder, nerve compression 
disorder, carpal tunnel syndrome, muscle ankylosis or muscle 
paralysis were found. 

Initially, the Board notes that the veteran is right-hand 
dominant.  Thus, the service-connected disability affects his 
major extremity.  Under the laws administered by VA, a 
distinction is made between major (dominant) and minor 
extremities for rating purposes. 

Diagnostic Code 5227 provides that, for ankylosis of any 
finger, other than the thumb, index or middle finger, a 
noncompensable evaluation is warranted.  For the assignment 
of a compensable rating, the ankylosis must be extremely 
unfavorable, which is then rated as amputation under 
Diagnostic Codes 5152 through 5156.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  The Rating Schedule provides that, 
when only one joint or digit is ankylosed or limited in its 
motion, unfavorable ankylosis is present when it is not 
possible to bring the finger to within two inches (5.1 
centimeters) of the median transverse fold of the palm. See 
38 C.F.R. § 4.71a, Notes (1) and (3) preceding Diagnostic 
Codes 5220.  Ankylosis of the metacarpophalangeal joint (MCP) 
and proximal interphalangeal joint (PIP) with either joint in 
extension or extreme flexion will be rated as amputation.  
See id. 

With respect to the regulation regarding the rating criteria 
for evaluating ankylosis and limitation of motion of the 
fingers and thumb, the Board notes that such regulation has 
been changed effective August 22, 2002.  See 67 Fed. Reg. 
48,784-48,787 (July 26, 2002) (to be codified at 38 C.F.R. §§ 
4.68, 4.71, 4.71a).  In Karnas v. Derwinski, the United 
States Court of Appeals for Veterans Claims (the Court) held 
that where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, where compensation is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such an award or increase shall not be earlier than 
the effective date of the Act or administrative issue.  See 
38 U.S.C.A. 
§ 5110(g) (West 1991).  As such, the Secretary is obligated 
to apply August 22, 2002 as the effective date for the 
revised criteria for evaluating ankylosis and limitation of 
motion of the fingers and thumb, and is prevented from 
applying the liberalizing law rule stated in Karnas, see 
supra.  As the changes to the rating criteria cannot be 
applied to a claim for any date prior to August 22, 2002, 
such changes cannot be applied to the present case.  See 38 
U.S.C.A. § 5110(g)(West 1991).

With respect to Diagnostic Code 5227, as the veteran's right 
ring finger disability is not characterized by extreme 
ankylosis (inability to bring the finger to within two inches 
(5.1 centimeters) of the median transverse fold of the palm), 
an increased initial rating in excess of 10 percent is not 
warranted under Diagnostic Code 5227.  Specifically, the June 
2001 VA examination report, with July 2001 updates, shows 
that although the veteran is unable to make a tight fist with 
the right hand, the tip of his right 4th finger could 
approximate the median transverse fold of the palm by about 2 
inches, and he was able to tie his shoelaces and fasten 
buttons, albeit with some difficulty.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  Additionally, the Board acknowledges 
that the veteran's right ring finger disability has abnormal 
movement, characterized by DIP joint flexion limited to 25 
degrees with ankylosis, PIP joint flexion limited to 80 
degrees, and MCP joint flexion limited to 70 degrees.  
However, the medical evidence simply does not show or 
indicate a finding of ankylosis of the MCP and PIP joints, 
either in extension or extreme flexion.  As such, an 
increased rating under amputation is not warranted in this 
case.  See 38 C.F.R. § 4.71a, Notes (1) and (3) preceding 
Diagnostic Codes 5220.

Further evaluating the veteran's right ring finger 
disability, his disability is also rated under Diagnostic 
Code 5307, which evaluates impairment to Muscle Group VII.  
These are the muscles arising from the internal condyle of 
the humerus such as the flexors of the carpus and long 
flexors of the fingers and thumb; pronator.  Impairment to 
Muscle Group VII is defined as impairment to flexion of the 
wrist and fingers.  Under Diagnostic Code 5307, a 10 percent 
evaluation is assigned when there is moderate injury to the 
major upper extremity.  A 30 percent evaluation requires 
evidence of a moderately severe injury.  See 38 C.F.R. § 
4.73, Diagnostic Code 5307 (2001). 

In assessing the degree of muscle impairment, the regulations 
provide that a moderate muscle disability is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. Objective findings would 
include entrance and (if present) exit scars, small or 
linear, indicating a short track of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56.

A moderately severe muscle injury is one involving a through 
and through or deep penetrating wound by a small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

From the June 2001 VA examination report, with July 2001 
updates, it is clear that the veteran's right ring finger 
injury and its residual deformity causes the veteran 
significant impairment and prevents him from grasping, 
turning and lifting heavy items; he has decreased wrist 
strength at 4/5, but full range of motion of the wrist.  As a 
result, his right hand has limited ability to grasp and twist 
objects due to weakness.  As such, the Board finds that the 
above medical findings more nearly approximate the definition 
above described for a moderate muscle disability, requiring 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  See 38 C.F.R. § 
4.40, 4.45-4.56, 4.59 (2001).

However, although there is evidence of decreased wrist 
strength at 4/5, the medical evidence simply does not show 
the veteran's disability is characterized by entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  As a matter of fact, as of 
the last VA examination in June/July 2001, no peripheral 
nerve disorder, nerve compression disorder, carpal tunnel 
syndrome, muscle ankylosis or muscle paralysis were found.  
See id. 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the assignment of an 
increased initial rating in excess of 10 percent for the 
veteran's residuals of a right ring finger injury, status 
post flexor tendon reconstruction.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  While the Board has considered the 
presence of pain and weakness in the veteran's right ring 
finger/hand, the Board finds that the objective evidence of 
record does not show that, on the occasions where the veteran 
has presented to medical examiners with complaints of 
significant pain/weakness, the functional impairment 
presented approaches that required by either Diagnostic Code 
5227 or 5307 for a higher evaluation.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that 
the right finger disability alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards. 

The Board acknowledges that the right ring finger disability 
has caused the veteran to make changes on his job to 
accommodate for such disability, and that his disability 
limits some of the functions he is able to perform on the job 
such as tightening or loosening things, or screwing/twisting 
objects.  Nevertheless, the fact remains that he is currently 
employed, per the September 1999 travel Board hearing.  As 
well, the evidence simply does not show that the veteran's 
right ring finger disability has caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluations). 

To the extent that the veteran may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned ratings.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  In that regard, the Board 
observes that with respect to the disability at issue, the 
applicable rating criteria contemplates higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The initial rating assigned to the veteran's residuals of a 
right ring finger injury, status post flexor tendon 
reconstruction, is appropriate, and entitlement to a 
disability evaluation in excess of 10 percent is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 
 

